McLaughlin, J.:
This appeal is from an order dated June 24, 1913, resettling an order of June 17, 1913, granting an extension of time to answer upon certain conditions, and from such prior order. The facts in regard to the orders appealed from are the same as those in regard to similar orders in action No. 1 (Young v. White, No. 1, 158 App. Div. 763), and for the reasons stated in the opinion on that appeal the order of June 24, 1913, must be modified by striking therefrom the conditions imposed upon the defendant for answering, and as thus modified affirmed, with ten dollars costs and disbursements to the appellant, and the appeal, in so far as it relates to the order of June 17, 1913, is dismissed, without costs to either party. Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred. Appeal dismissed. Order to be settled on notice.